DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment received April 5, 2022 (“Amendment”) has been entered. Support for the Amendment is provided in the Applicant’s original disclosure. 

Response to Arguments
The Applicant’s arguments and remarks received April 5, 2022  have been fully considered in view of the Amendment. The arguments are persuasive in view of the Amendment and the rejections set forth in the February 18, 2022 Non-Final Rejection are accordingly withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chad Wells on July 14, 2022.
The application has been amended as follows: Claim 1, 6-8 has been amended and claim 5 has been cancelled as follows:
1. (Currently Amended)	A battery module comprising a plurality of battery cells that are vertically stacked, each of the battery cells including: 
an electrode assembly including a plurality of electrode plates and a plurality of electrode tabs withdrawn from the plurality of electrode plates; 
a pouch configured to receive the electrode assembly, the pouch including an extension part; and 
an electrode lead connected to the plurality of electrode tabs, the electrode lead extending from the extension part so as to be withdrawn to an outside through a withdrawal port, 
wherein the extension part of the pouch is provided with a bent part that is bent away from the pouch at a predetermined angle relative to a direction in which the plurality of battery cells are stacked vertically to provide a distance between the extension part of the pouch of one battery cell of the plurality of battery cells and the electrode lead of an adjacent battery cell of the plurality of battery cells, the extension part being spaced apart from a surface of the pouch, and
wherein the plurality of extension parts of the plurality of battery cells are bent at a plurality of positions spaced apart from each other by a predetermined distance in a direction in which each of the extension parts extends.
5. (Canceled)
6. (Currently Amended)	The battery module according to claim 1, wherein the plurality of extension parts of the plurality of battery cells are sequentially bent at the plurality of positions spaced apart from each other by the predetermined distance in the direction in which each of the extension parts extends in an order in which the plurality of battery cells are stacked.

7. (Currently Amended)	The battery module according to claim 1, wherein two adjacent positions among the plurality of position are a first position and a second position, the extension part of one of the plurality of battery cells is bent at the first position along a first direction, which is perpendicular to a direction in which the extension part extends, and is then bent between the first position and the second position along a second direction, which is opposite the first direction, such that the electrode lead is directed to the withdrawal port.

8. (Currently Amended)	The battery module according to claim1, wherein 
each of the battery cells further comprises a cover member extending from the extension part, the cover member being disposed so as to wrap the electrode lead, and
two adjacent positions among the plurality of positions are a first position and a second position, the extension part of one of the plurality of battery cells is bent at the first position along a first direction, which is perpendicular to a direction in which the extension part extends, and then the cover member is bent between the first position and the second position along a second direction, which is opposite the first direction, such that the electrode lead is directed to the withdrawal port.



Allowable Subject Matter
Claims 1-4 and 6-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art US20180090737A1 (Sawanishi) does not disclose or suggest the claimed:
A battery module comprising a plurality of battery cells that are vertically stacked, each of the battery cells including: 
an electrode assembly including a plurality of electrode plates and a plurality of electrode tabs withdrawn from the plurality of electrode plates; 
a pouch configured to receive the electrode assembly, the pouch including an extension part; and 
an electrode lead connected to the plurality of electrode tabs, the electrode lead extending from the extension part so as to be withdrawn to an outside through a withdrawal port, 
wherein the extension part of the pouch is provided with a bent part that is bent away from the pouch at a predetermined angle relative to a direction in which the plurality of battery cells are stacked vertically to provide a distance between the extension part of the pouch of one battery cell of the plurality of battery cells and the electrode lead of an adjacent battery cell of the plurality of battery cells, the extension part being spaced apart from a surface of the pouch, and
wherein the plurality of extension parts of the plurality of battery cells are bent at a plurality of positions spaced apart from each other by a predetermined distance in a direction in which each of the extension parts extends.

In light of the discussion above, it is evident as to why the claimed invention is allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARIKA GUPTA whose telephone number is (571)272-9907.  The examiner can normally be reached on 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.G./Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729